 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
SAKS INCORPORATED AND SUBSIDIARIES
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT DATED OCTOBER 1, 2002
 
This Amended and Restated Employment Agreement dated October 1, 2002
(“Agreement”) is entered into as of the 1st day of October 2002, by and between
Saks Incorporated (“Company”), and R. Brad Martin (“Executive”).
 
Company and Executive agree as follows:
 
1.    Employment.    Company hereby employs Executive as Chief Executive Officer
of Company. It is anticipated that Executive will be elected Chairman of the
Board.
 
2.    Duties.    During his employment, Executive shall devote substantially all
of his working time, energies, and skills to the benefit of Company’s business.
Executive agrees to serve Company diligently and to the best of his ability and
to use his best efforts to follow the policies and directions of Company’s Board
of Directors.
 
3.    Compensation.    Executive’s compensation and benefits under this
Agreement shall be as follows:
 
(a)    Base Salary.    Company shall pay Executive a base salary (“Base Salary”)
at a rate of no less than $1,000,000 per year. In addition, the Board of
Directors of Company shall, in good faith, consider granting increases in such
Base Salary based upon such factors as Executive’s performance and the growth
and/or profitability of Company. Executive’s Base Salary shall be paid in
installments in accordance with Company’s normal payment schedule for its senior
management. All payments shall be subject to the deduction of payroll taxes and
similar assessments as required by law.
 
(b)    Bonus.    In addition to the Base Salary, Executive shall be eligible
pursuant to the 1998 Senior Executive Bonus Plan for a yearly cash bonus based
upon his performance, in accordance with specific annual objectives, set in
advance, all as approved by the Board of Directors.
 
(c)    Annual Stock Grant Bonus.    Pursuant to the 1998 Senior Executive Bonus
Plan, an amount up to twenty thousand (20,000) shares of Company common stock
may be issued to Executive as soon as possible after the end of each fiscal year
of Company, based upon annual targeted growth in intrinsic value of the Company
or other factors, as determined by the Human Resources Committee of the Board of
Directors. The Human Resources Committee, subject to approval from the Board of
Directors, shall have sole and exclusive discretion to grant or withhold any
portion of such yearly stock grant.





--------------------------------------------------------------------------------

 
(d)    Second Annual Stock Grant Bonus.    Pursuant to the 1998 Senior Executive
Bonus Plan, Company shall award Executive a bonus of up to 20,000 (twenty
thousand) shares of Company common stock on the basis of growth in earnings per
share with the Human Resources Committee of the Board of Directors setting the
objectives in advance. The Human Resources Committee shall have sole and
exclusive discretion to determine whether that objective has been met, and the
Committee may consider matters such as nonrecurring and extraordinary items. The
Human Resource Committee may allocate the 40,000 shares bonus potential in
Paragraphs 3(c) and 3(d) in any manner permitted by the 1998 Senior Executive
Bonus Plan so that, if less than 20,000 shares of stock may be earned under this
Section 3(d), it may increase accordingly the number of shares that may be
earned under Section 3(c).
 
(e)    Vesting of Prior Restricted Stock Grants.    Company has previously
declared earned the shares of restricted stock granted under the TARSAP programs
in 1996 and 1998. One half of the unvested shares shall vest on each of November
1, 2002, and November 1, 2003, provided that Executive remains employed by
Company on those dates.
 
(f)    Five-Year Service Stock Grant.    In accordance with Executive’s prior
contract, Executive shall be awarded 250,000 shares of Company common stock on
May 31, 2006, provided, however, that he does not voluntarily end his employment
with Company prior to that time. In the event of Executive’s death prior to May
31, 2006, Executive’s estate shall be issued a pro rata portion of those shares.
 
(g)    Performance Stock Grant.    In accordance with Executive’s prior
contract, Executive shall have the ability to earn up to 500,000 shares of
Company common stock to be awarded on May 31, 2006. The number of shares
awarded, if any, will be based on the average stock price of Company common
stock from June 1, 2005, through May 31, 2006. The threshold for earning any
shares shall be $17.57, with 100,000 shares being earned at that price. The
maximum number of shares shall be 500,000, and that number of shares shall be
earned with a stock price of $29.30 or higher. Shares shall be pro rated between
$17.57 and $29.30.
 
(h)    Effect of Change In Control on Options and Restricted Stock.    In the
event of a Change in Control (as defined in the Company’s 1994 LTIP), any
Options and restricted stock granted to Executive prior to such Change In
Control shall immediately vest. The number of shares awarded under subparagraph
(g) shall be determined by using the purchase price of the Company’s shares.
 
4.    Insurance and Other Expenses and Benefits.    Company shall allow
Executive to participate in each employee benefit plan and to receive each
executive benefit that Company provides for senior executives at the level of
Executive’s position.



2



--------------------------------------------------------------------------------

 
(a)    Company shall pay the reasonable costs for Executive’s tax and financial
planning, and shall buy split-dollar life insurance for Executive in accordance
with the directions of the Human Resources Committee of the Board. In addition,
Company shall reimburse Executive, as additional compensation, his share of
annual premiums paid for split dollar life insurance. For the two-year
non-competition period in Section 8 below after Executive’s employment ends,
Company shall reimburse Executive for financial and tax planning, as well as an
offsite office and one secretary.
 
(b)    Company shall provide security for Executive’s residences or shall
reimburse Executive for such expenses.
 
(c)    Executive shall be entitled to lifetime participation in Company’s health
plan in the event that he retires from Company.
 
(d)    Executive shall be entitled to a lifetime associate discount for
merchandise purchased from Company, and this provision shall survive termination
of employment or expiration of this Agreement.
 
(e)    Company shall provide Executive with long-term disability insurance with
a benefit of $30,000 per month. Company shall also pay for a required annual
physical examination of Executive.
 
5.    Term; termination without Cause or for Good Reason.    The term of this
Agreement shall be for five (5) years, provided, however, that Company may
terminate this Agreement at any time without Cause, as defined below, upon
thirty (30) days’ prior written notice and Executive may terminate this
Agreement for Good Reason. Good Reason shall mean a mandatory relocation from
the Memphis, Tennessee area, or at any time Executive chooses to terminate
employment within one year after a Change In Control of Company (as defined in
the in the 1994 LTIP). Upon such termination of employment, this Agreement shall
terminate except for Section 8, which shall continue in effect as set forth in
Section 8. In the event of such termination by Company without Cause or by
Executive for Good Reason, Executive shall be entitled, in addition to all
earned but unpaid wages and benefits, to the following severance benefits:
 
(a)    a sum equal to the Base Salary then in effect plus 25% of Executive’s
maximum bonus potential (in effect at the time) multiplied by the longer of 3
years or the balance of the time remaining in the Term, and
 
(b)    immediate vesting of all stock options and restricted stock awards
(including service grants) with the ability to exercise the stock options for
the shorter of two years or the original expiration period of the option, and
 
(c)    participation in Company’s health plans, with family coverage, for his
life, and continuation of split-dollar insurance agreements for five years, and



3



--------------------------------------------------------------------------------

 
(d)    reimbursement for the cost of a full-time secretary during the balance of
the term of this Agreement or three years, whichever is longer, and
 
(e)    if any payment, right or benefit provided for in this Agreement or
otherwise paid to Executive by Company is treated as an “excess parachute
payment” under Section 280(G)(b) of the Internal Revenue Code of 1986, as
amended, (the “Code”), Company shall indemnify and hold harmless and make whole,
on an after-tax basis, Executive for any adverse tax consequences, including but
not limited to providing to Executive on an after-tax basis the amount necessary
to pay any tax imposed by Code Section 4999.
 
In addition, this Agreement shall terminate upon the death of Executive, except
as to: (a) Executive’s estate’s right to exercise any unexercised stock options
pursuant to Company’s stock option plan then in effect, with it being understood
that Company would follow its traditional policy of vesting all of Executive’s
stock options upon death, (b) other entitlements under this contract that
expressly survive death, (c) payment of earned but unpaid wages and benefits,
and (d) any rights which Executive’s estate or dependents may have under COBRA
or any other federal or state law or which are derived independent of this
Agreement by reason of his participation in any plan maintained by Company.
 
6.    Termination by Company for Cause.    (a) Company shall have the right to
terminate Executive’s employment under this Agreement for Cause, in which event
no salary or bonus shall be paid after termination for Cause except for (i)
earned but unpaid wages and benefits, and (ii) Company shall vest a pro rata
fractional portion of Executive’s stock options based on the number of days
Executive was employed since the last vesting of such options. Termination for
Cause shall be effective immediately upon notice sent or given to Executive. For
purposes of this Agreement, the term “Cause” shall mean and be strictly limited
to: conviction of Executive, after all applicable rights of appeal have been
exhausted or waived, for any crime that materially discredits Company or is
materially detrimental to the reputation or goodwill of Company.
 
(b) In the event that Executive’s employment is terminated, Executive agrees to
resign as an officer and/or director of Company (or any of its subsidiaries or
affiliates), effective as of the date of such termination, and Executive agrees
to return to Company upon such termination any of the following which contain
confidential information: all documents, instruments, papers, facsimiles, and
computerized information which are the property of Company or such subsidiary or
affiliate.
 
7.    Disability.    If Executive becomes disabled at any time during the term
of this Agreement, he shall after he becomes disabled continue to receive all
payments and benefits provided under the terms of this Agreement for a period of
twelve consecutive months, or for the remaining term of this Agreement,
whichever period is shorter. In the event that Executive is disabled for more
than twelve consecutive months during the term of this Agreement, Executive
shall, at the expiration of the initial twelve consecutive month period, be
entitled to receive under this Agreement 50% of his Base Salary plus the
insurance and benefits described in Section 4 of this Agreement for the
remaining term of this Agreement. While Executive is disabled, he shall remain
employed for purposes of vesting of restricted stock and stock options, and,
after his employment ends, he shall be entitled to the lifetime benefits set
forth in Section 5(c). For



4



--------------------------------------------------------------------------------

 
purposes of this Agreement, the term “disabled” shall mean the inability of
Executive (as the result of a physical or mental condition) to perform the
duties of his position under this Agreement with reasonable accommodation and
which inability is reasonably expected to last at least one (1) full year.
 
8.    Non-competition; Unauthorized Disclosure.
 
(a)    Non-competition.    During the period Executive is employed under this
Agreement, and for a period of two years thereafter, Executive:
 
(i) shall not engage in any activities, whether as employer, proprietor,
partner, stockholder (other than the holder of less than 5% of the stock of a
corporation the securities of which are traded on a national securities exchange
or in the over-the-counter market), director, officer, employee or otherwise, in
competition with (i) the businesses conducted at the date hereof by Company or
any subsidiary or affiliate, or (ii) any business in which Company or any
subsidiary or affiliate is substantially engaged at any time during the
employment period;
 
(ii) shall not solicit, in competition with Company, any person who is a
customer of the businesses conducted by Company at the date hereof or of any
business in which Company is substantially engaged at any time during the term
of this Agreement; and
 
(iii) shall not induce or attempt to persuade any employee of Company or any of
its divisions, subsidiaries or then present affiliates to terminate his or her
employment relationship in order to enter into competitive employment.
 
(b)    Unauthorized Disclosure.    During the period Executive is employed under
this Agreement, and for a further period of two years thereafter, Executive
shall not, except as required by any court or administrative agency, without the
written consent of the Board of Directors, or a person authorized thereby,
disclose to any person, other than an employee of Company or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive for Company, any
confidential information obtained by him while in the employ of Company;
provided, however, that confidential information shall not include any
information now known or which becomes known generally to the public (other than
as a result of unauthorized disclosure by Executive).
 
(c)    Scope of Covenants; Remedies.    The following provisions shall apply to
the covenants of Executive contained in this Section 8:
 
(i) the covenants contained in paragraph (i) and (ii) of Section 8(a) shall
apply within all the territories in which Company is actively engaged in the
conduct of business while Executive is employed under this Agreement, including,
without limitation, the territories in which customers are then being solicited;
 
(ii) without limiting the right of Company to pursue all other legal and
equitable remedies available for violation by Executive of the covenants
contained in this



5



--------------------------------------------------------------------------------

 
Section 8, it is expressly agreed by Executive and Company that such other
remedies cannot fully compensate Company for any such violation and that Company
shall be entitled to injunctive relief to prevent any such violation or any
continuing violation thereof;
 
(iii) each party intends and agrees that if, in any action before any court or
agency legally empowered to enforce the covenants contained in this Section 8,
any term, restriction, covenant or promise contained therein is found to be
unreasonable and accordingly unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency; and
 
(iv) the covenants contained in this Section 8 shall survive the conclusion of
Executive’s employment by Company.
 
9.    General Provisions.
 
(a)    Notices.    Any notice to be given hereunder by either party to the other
may be effected by personal delivery, facsimile, electronic mail or U.S. mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at the addresses set forth below, but
each party may change his or its address by written notice in accordance with
this Section 9(a). Notices shall be deemed communicated as of the actual receipt
or refusal of receipt.
 
If to Executive: R. Brad Martin
1025 Cherry Road
Memphis, TN 38117
 
If to Company: Saks Incorporated
750 Lakeshore Parkway
Birmingham, AL 35211
 
(b)    Partial Invalidity.    If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall, nevertheless, continue in full force and without
being impaired or invalidated in any way.
 
(c)    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
 
(d)    Entire Agreement.    Except for any prior grants of options, restricted
stock, or other forms of incentive compensation evidenced by a written
instrument—some of which are attached hereto as Exhibit A—\ or by an action of
the Board or Directors, this Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to employment
of Executive by Company and contains all of the covenants and agreements between
the parties with respect to such employment. Each party to this Agreement
acknowledges that no representations, inducements or agreements, oral or
otherwise, that have not been embodied herein, and no other agreement, statement
or promise not contained in this



6



--------------------------------------------------------------------------------

 
Agreement, shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.
 
(e)    No Conflicting Agreement.    By signing this Agreement, Executive
warrants that he is not a party to any restrictive covenant, agreement or
contract which limits the performance of his duties and responsibilities under
this Agreement or under which such performance would constitute a breach.
 
(f)    Headings.    The Section, paragraph, and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.
 
(g)    Attorney’s Fees.    If any case is brought to enforce any right or
provision set out in this Agreement, Company shall reimburse Executive for
reasonable costs incurred (including attorneys’ fees) by Executive: (i) in the
case of termination of employment that occurs prior to a Change in Control only
if the Executive substantially prevails, and (ii) in the case of termination of
employment after a Change in Control regardless of the outcome of the action
with reimbursement being made as expenses are incurred.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



7



--------------------------------------------------------------------------------

 
SAKS INCORPORATED
By:
 
/s/    JAMES A. COGGIN        

--------------------------------------------------------------------------------

   
James A. Coggin
Chief Administrative Officer

 
/s/    R. BRAD MARTIN        

--------------------------------------------------------------------------------

R. Brad Martin
Executive

 



8